Citation Nr: 1531853	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C and residuals therefrom, status post liver transplantation, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel
INTRODUCTION

The Veteran served on active duty service from July 1968 to June 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDING OF FACT

Hepatitis C and residuals therefrom, status post liver transplantation, including cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis, are not related to his military service.

CONCLUSION OF LAW

The criteria for service connection for hepatitis C and residuals therefrom, status post liver transplantation, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's December 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issues on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, military personnel records, post-service VA treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA examination in April 2009 to determine the nature and etiology of the Veteran's claimed disorders.  In February 2011, the Board remanded this matter for additional evidentiary development.  In compliance with the Board's remand directives, the Veteran was afforded another VA examination in March 2011.  The March 2011 VA examiner reviewed the evidence of record, performed a comprehensive diagnostic evaluation of the Veteran, and provided a medical opinion with supporting rationale regarding the relationship between the Veteran's military service and his current hepatitis C and residuals therefrom, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis.

Thereafter, the Board remanded this matter again in October 2013 for a supplemental medical opinion addressing the Veteran's contention that the severity of his hepatitis c at the time of initial diagnosis indicated that it began during service.  The Board requested that the examiner consider the article submitted by the Veteran in June 2012, which reported that the average time for development of cirrhosis from hepatitis C was 28 years from the date of infection with hepatitis C.  A November 2013 supplemental medical opinion was obtained from the same examiner who performed the March 2011 VA examination.  

Under these circumstances, the Board finds that there has been substantial compliance with its February 2011 and October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Moreover, the Board finds that, collectively, the April 2009 and March 2011 VA examinations and the October 2013 supplemental medical opinion are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not claimed that any of these examinations were inadequate and the Board finds that remanding these issues for further development is unnecessary.  Id.

Finally, there is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

In October 1992, hepatitis C was first diagnosed.  The Veteran subsequently developed cirrhosis, hepatocellular carcinoma of the liver, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis.  

In November 2007, the Veteran filed claims seeking entitlement to service connection for multiple liver disorders, to include "(1) hepatitis C; (2) liver condition secondary to hepatitis C; (3) ascites due to liver condition and hepatitis C; (4) micronutrient deficiency due to hepatitis C and liver [condition]; and (5) osteoporosis due to liver [condition] and hepatitis C."  Thereafter, he underwent a liver transplantation in May 2008.

These liver disorders are considered residuals of the Veteran's hepatitis C.  Therefore, the Board has combined these separate claims into a single issue on appeal characterized as entitlement to service connection for hepatitis C and residuals therefrom, status post liver transplantation, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran is seeking entitlement to service connection for hepatitis C and residuals therefrom contending that he contracted hepatitis C as a result of either mass air-gun inoculations or exposure to blood while serving as a Military Police officer while on active duty.  Service connection may be established for a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For service connection to be granted for hepatitis C and any subsequent residuals, the evidence of record must show that a veteran's hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by military service.  The evidence must further show a relationship between the claimed inservice injury and a veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous (IV) drug use, with the use of shared instruments; (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous, through the skin, exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., IV drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  VBA Fast Letter 04-13 (June 29, 2004).  Hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  Id.  The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  Id. Transmission of hepatitis C virus with air gun injections was also "biologically plausible," despite the lack of any scientific evidence so documenting.  Id.

Historically, the Veteran served on active duty on the United States Marine Corps from July 1968 to June 1972.  His report of separation, Form DD214, indicates that he was a cryo-equipment technician and that he earned a National Defense Service Medal, a Good Conduct Medical, and a Rifle Marksman Badge.  His service treatment records are silent regarding any complaints, treatment, or a diagnosis of hepatitis C.

The Veteran's post-service private records reveal ongoing treatment for hepatitis C since October 1992.  In particular, the hepatitis C virus in October 1992 was diagnosed during an attempt to donate blood.  The Veteran was subsequently seen on three occasions for antiviral therapy with interferon based regimens.  In 1995, the Veteran underwent a liver biopsy which revealed a stage III liver disease.  

Subsequently, the Veteran presented for an unrelated lumbar spine evaluation in July 1996.  In the social history section of the corresponding treatment report, the examiner noted that the Veteran was working as a biomedical technician.  The treatment report also indicated that the Veteran cleaned and repaired dialysis equipment and other types of electronic equipment and that he worked as a volunteer emergency medical technician (EMT).  

In May 1997, the Veteran was seen by a private gastroenterologist.  The corresponding treatment report indicated that the Veteran worked as a dialysis technician in a medical center dialysis unit and that his duties involved cleaning dialysis equipment.  The Veteran reported to the gastroenterologist that he believed he contracted hepatitis C from cleaning the dialysis equipment.  He also denied having had any blood transfusions or any history of intravenous drug use.

In August 2003, after 29 weeks of the interferon treatment and ribavirin therapy, the Veteran discontinued the treatment after neither regimen cleared his hepatitis C virus.  In the corresponding treatment report, the Veteran's gastroenterologist reviewed the risk factors for hepatitis C.  The Veteran reported that he worked in a hemodialysis department between 1987 and 2000.  He also reported that he may have had potential exposure during his military service in 1968.

Between July 2006 and November 2006, the Veteran resumed his interferon treatment course and hepatitis C medication regimen.  The Veteran had an early virologic response with a two-log drop in viral load.  However, he developed a spontaneous bacterial peritonitis and his treatment had to be discontinued.  The Veteran had two episodes of ascites requiring paracentesis.  The first of these was in November 2006 and the second occurred three weeks later.

In November 2006, the Veteran underwent a private evaluation.  The private physician reported the Veteran's medical history as "Hepatitis C secondary to transfusion while in the military."  It was noted that the Veteran's liver was cirrhotic from this and that he now had ascites.  This was confirmed by a Doppler evaluation and an ultrasound of the Veteran's abdomen.  

In February 2007, the Veteran presented for a liver transplant consultation with his private physician.  The Veteran reported during his evaluation that he believed he acquired hepatitis C infection during his military service.  The private physician indicated that the Veteran was notified that he received gamma globulin contaminated with hepatitis C virus in subsequent analysis.  The private physician observed that the Veteran had no history of blood transfusion, intravenous drug use, tattoos, or acupuncture.  It was noted that the Veteran used cocaine, marijuana, and alcohol for a six to seven year period in the late 1960's and early 1970's. Thereafter, the private physician diagnosed liver disease, ascites, osteoporosis, and micronutrient deficiencies.  It was noted that the Veteran was a biomedical technician who had Child's B cirrhosis due to hepatis C.  It was also reported that the Veteran had a remote history of polysubstance chemical abuse.  The private physician discussed liver transplantation with the Veteran.  

At a follow-up appointment later that same month, the Veteran's private physician reported that the Veteran exceeded the minimal listing criteria for liver transplantation.  The physician noted that the Veteran's liver disease had been complicated by portal hypertension, with ascites and spontaneous bacterial peritonitis.  The physician indicated that the Veteran had osteoporosis and that he was "at risk for further bone loss with progressive liver disease and possible liver transplantation."  The physician found that the Veteran was deficient in vitamins A and D and that he was being provided vitamin A and D replacement for his micronutrient deficiency.  Lastly, the examiner observed that the Veteran's ultrasound showed no evidence of hepatocellular carcinoma but did demonstrate a moderate amount of ascites.

In October 2007, the Veteran presented for another evaluation of his liver disease.  It was noted that he had Child s B cirrhosis due to hepatitis C.  The Veteran's private physician indicated that the Veteran was stable and exceeded listing criteria for liver transplantation.  The physician also stated that the Veteran had developed a new two centimeter lesion in the left lobe of his liver, which needed to be evaluated for possible hepatocellular carcinoma.  Later that same month, the Veteran was admitted to the hospital for chemoembolization for his hepatocellular carcinoma.

In December 2007, the Veteran's private physician diagnosed cirrhotic stage liver disease from hepatitis C complicated by hepatocellular carcinoma, with a two centimeter lesion in the left hepatic lobe status post chemoembolization.  Ascites and edema were also diagnosed.  The Veteran was instructed to visit a dietician to discuss nutritional support and was continued on vitamin A and D supplements, as well as potassium supplements.

In May 2008, the Veteran underwent a liver biopsy.  Based on the biopsy results, the Veteran was provided a diagnosis of "established cirrhosis consistent with chronic hepatitis C and post steatohepatic cirrhosis."   A well-differentiated hepatocellular carcinoma in the right inferior lobe of his liver was found.  Later that month, the Veteran underwent a liver transplantation for hepatitis C, with complicating hepatocellular carcinoma.  

In June 2008, the Veteran reported for VA outpatient treatment.  The VA clinician noted that the Veteran was employed as a biomedical engineer.  The clinician also noted that the Veteran served in the United States Marine Corps as a cook and military police officer and that the Veteran felt that he contracted hepatitis C from air guns that were used to for immunization in the military. 

In July 2008, the Veteran presented for a private evaluation.  The private physician observed that the Veteran's bone mineral density showed a "t score" of -2.5 in the spine and that his hip was better, with a "t score" of -1.6.

The Veteran continued his treatment for recurrent hepatitis C from September 2008 to September 2009.  In March 2009, the Veteran was briefly found to be negative for hepatitis C but subsequent evaluations revealed that his hepatitis C virus returned shortly thereafter.

In October 2008, the Veteran's private gastroenterologist provided a medical opinion indicating that he had reviewed his potential risk factors for exposure to hepatitis C and that "[t]he only risk factor identified by [the Veteran] was his inoculation with air gun prior to his military service."  The gastroenterologist then opined that "[i]noculation with air gun is a plausible risk factor for contracting the hepatitis C virus."  However, the gastroenterologist was basing this opinion based on the one risk factor the Veteran provided, without considering the other risk factors of record.

In November 2008, a VA nurse practitioner provided a medical opinion that the Veteran was "most likely infected with hepatitis C over 30 years ago."  The nurse practitioner noted the Veteran's report that he was a military police officer in El Toro, California, from 1968 to 1969 and was exposed to other people's blood when he assisted with medical calls and injuries.  She also reported that the Veteran had no other risk factors.  Thereafter, the nurse practitioner opined that it was "more likely than not that this was how he acquired hepatitis C."  However, the nurse practitioner provided this opinion without considering the Veteran's other risk factors that are of record. 

In April 2009, the Veteran underwent a VA examination to determine whether his hepatitis C was related to his military service.  The Veteran reported that he hepatitis C was first diagnosed in 1992 or 1994 while donating blood and that he believed he contracted the disease from "either the jet gun injectors used for mass vaccinations in the military or from blood that he was exposed to when transporting prisoners to the hospital when he worked in the military police [unit]."  The Veteran also reported that he was currently employed as a biomedical technician at a major hospital.  Then Veteran denied illicit drug use, denied sexual promiscuity, denied blood transfusions, and denied intranasal cocaine use.  

The examiner then reviewed the Veteran's medical history and noted that his hepatitis C had resulted in cirrhosis and hepatocellular carcinoma requiring a liver transplant in May 2008.  Thereafter, the examiner stated that a medical opinion addressing the relationship between the Veteran's hepatitis C and his military service could not be provided without resorting to mere speculation.  This opinion was based on the fact that while it was biologically possible that a vaccine gun injector could transmit a virus, there were not documented cases of hepatitis C being transmitted that way.  The examiner also indicated that it was plausible that hepatitis C could be transmitted by a work-related blood exposure and that "[m]ilitary policeman would certainly fall into a risk group for having a potential blood exposure."  Finally, the examiner noted that "[a] biomedical technician would also [fall] into the risk group of having a possible blood exposure."

In December 2009, the Veteran's private gastroenterologist provided a medical opinion stating that the Veteran has had hepatitis C since 1992 and that he had developed cirrhosis.  The gastroenterologist indicated that the Veteran's only risk factor appeared to be inoculation with an air gun during military service.  She further indicated that he did not have any other risk factors such as blood transfusions, organ transplantation hemodialysis, tattoos, body piercing, intravenous drug use, or intranasal cocaine use.  However, the examiner did not consider the other risk factors that have been shown by the evidence of record.
That same month, another private physician provided a medical opinion at the Veteran's request.  The physician noted that the hepatitis C was diagnosed secondary to an attempt to donate blood in the early 1990's and that the Veteran had undergone multiple treatments, including a liver transplant.  Thereafter, the physician opined that it was "likely that [the Veteran] has had Hepatitis C since the late 60s to early 70s when he received a dose of contaminated gamma globulin or infected shots."  The physician also stated that the Veteran had hepatitis C for approximately 40 years.  However, this opinion was based on the Veteran's self-reported risk factors and no additional rationale was offered in support of the conclusion reached.

In November and December 2010, the Veteran presented for private treatment.  Osteoporosis was shown.  

In March 2011, the Veteran presented for another VA examination.  During the examination, the Veteran reported that it was his belief that he contracted hepatitis C from air gun vaccination injections or while transporting prisoners as a military police office during his military service.  When asked by the examiner about his exposure to contaminated blood as a military police officer, the Veteran reported that he was constantly called upon to transport prisoners to the hospital and that nasogastric tubes were "shoved down the prisoners noses to administer activated charcoal and blood was everywhere, even on the doctors."  In particular, he described being exposed to the prisoners' blood during attempts at nasogastric tube insertion by the physician with blood "splashing all over."  When asked about his occupational history and potential exposure to hepatitis C, the Veteran indicated that he had worked as a biomedical engineer since 1985 and that he was still employed full time in that position.  He reported that back in the 1980's, his job was to fix medical equipment.  He reported that the equipment was "usually clean and did not come to him contaminated."  He also reported that he fixed "pretty much any equipment found in the hospital."  He indicated that "[w]hen he first started this position, there was no such thing as universal precautions so he did not use gloves."  When asked by the examiner if he ever came into contact with machinery contaminated with blood at his current place of employment, the Veteran reported that the "nurses usually wiped down the equipment before he worked on it."  The Veteran also stated that he worked as a volunteer EMT in the 1980s for several years.  He reported no blood exposure with this position.  When asked if he transported any accident victims to the hospital, he indicated that there were no severe accidents with blood exposure because he worked in a small town.  Based on the Veteran's responses, the examiner observed that it was "difficult getting this history from the Veteran since he appeared to be somewhat vague and was slow to answer with his responses."  The Veteran reported that he has felt much better since his liver transplantation.  He reported that he continued to have some fatigue issues.  The examiner indicated that the Veteran had not had any additional episodes of ascites or micronutrient deficiency.

The VA examiner noted that hepatitis C was diagnosed in 1992 during an attempt to donate blood and that he began treatment with interferon in 1994.  The examiner noted that the Veteran was found to be a hepatitis C nonresponder to 3 interferon-based treatment attempts.  An initial liver biopsy was shown in 1995 and a second live biopsy in 2003, which had revealed cirrhosis of the liver.  The Veteran had a history of polysubstance abuse with cocaine, marijuana, and alcohol for six to seven years in the 1960's and that he underwent therapy for alcoholism in October 1977.  The examiner reported that the Veteran was unable to function because of alcoholism between 1973 and 1977.  The examiner found that the Veteran's liver disease was complicated by portal hypertension, ascites, and spontaneous peritonitis and that he had two prior episodes of ascites requiring paracentesis.  The Veteran subsequently underwent liver transplantation in May of 2008.  At transplantation, hepatocellular carcinoma in his liver was shown.  

The March 2011 VA examiner provided a diagnosis of "cirrhosis and hepatocellular carcinoma in the setting of hepatitis C, status post liver transplantation."  The examiner found no current documented micronutrient deficiencies, but that the Veteran remained on vitamin D, multivitamins, and calcium supplementation.  Likewise, the examiner found that the Veteran had not had any episodes of ascites or spontaneous bacterial peritonitis since his liver transplantation in May 2008.  The examiner opined that "to a reasonable degree of medical certainty, the veteran's current liver disease, including hepatitic C and its subsequent complications (cirrhosis, hepatocellular carcinoma, liver transplantation, ascites, spontaneous bacterial peritonitis, portal hypertension, failure of interferon therapy, and micronutrient deficiency) [was] NOT a result of or aggravation of events which occurred while in the military."  The examiner based this opinion on the Veteran's reported medical history, his May 1997 statement to the private examiner regarding his belief about how he contracted hepatitis C, and the known risk factors associated with his post-service civilian occupation.  The examiner also indicated that transmission by air gun vaccination injection and  transmission by contact with blood as a military police officer were routes of exposure that posed "VERY SMALL or MINIMAL" risk to the Veteran.  The examiner stated that "[t]o date, there have been no case reports of [hepatitis C virus] being transmitted by an air gun transmission."  The examiner also stated, "Occupational blood exposure is typically via a needlestick with contaminated blood, not just mere exposure to blood."  Finally, the examiner indicated that the Veteran "more likely as not contracted hepatitis C as a result of his civilian occupation as a biomedical technician repairing and cleaning dialysis equipment."  It was also noted that "[i]n the 1980's, universal precautions, i.e., consistent use of gloves and other personal protective equipment to avoid blood and body fluid exposure, [were] not in effect.  Based on the foregoing, the examiner concluded that "there was a very good chance that [the Veteran] came in[to] contact with an appreciable amount of blood while handling dialysis equipment."  

In July 2012, the Veteran presented for private treatment.  In the associated treatment report, it was noted that the Veteran had a liver transplantation for hepatitis C and hepatocellular carcinoma in May 2008 and that his postoperative complications included hypertension, diabetes (initially on insulin, now diet controlled), acute cellular rejection treated with Prograf, osteoporosis, renal insufficiency, subclinical hypothyroidism, mild memory impairment, and recurrent hepatitis C.  

Based on a longitudinal review of the record, the Board concludes that service connection is not warranted for hepatitis C and residuals therefrom, status post liver transplantation, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis.  Hepatitis C as a disorder was not discovered until 1989, and therefore the Veteran's service treatment records do not show any diagnosis of or treatment for hepatitis C.  Nevertheless, none of the associated residuals were shown during military service. 

Moreover, after reviewing the evidence of record and considering the Veteran's documented risk factors, the March 2011 VA examiner concluded that the Veteran contracted hepatitis C as a result of his civilian occupation as a biomedical technician repairing and cleaning dialysis equipment.  In support of this opinion, the March 2011 VA examiner indicated that universal precautions to prevent transmission of hepatitis C were not in effect in the 1980's and that there was a good chance that the Veteran came into contact with an appreciable amount of blood while handling dialysis equipment.  Based on a review of the evidence of record and a comprehensive physical evaluation of the Veteran, the examiner opined that "to a reasonable degree of medical certainty, the veteran's current liver disease, including hepatitic C and its subsequent complications (cirrhosis, hepatocellular carcinoma, liver transplantation, ascites, spontaneous bacterial peritonitis, portal hypertension, failure of interferon therapy, and micronutrient deficiency) [was] NOT a result of or aggravation of events which occurred while in the military."  

The Board finds that the March 2011 VA examiner's objective medical opinion is the most probative evidence regarding the relationship between the Veteran's chronic hepatitis C, his subsequent residuals of chronic hepatitis C, and his military service.  In particular, the examiner provided this opinion after reviewing the complete evidence of record, performing a comprehensive diagnostic evaluation of the Veteran, and considering the Veteran's statements and testimony.  Moreover, the Board finds that the March 2011 VA examiner provided a well-supported medical opinion based on those findings.

Although private physicians in October 2008, November 2008, and December 2009 found that the Veteran's hepatitis C was likely related to his military service, the Board finds that these medical opinions are less probative than the medical opinion provided by the March 2011 VA examiner because there is no indication that these physicians reviewed the all of the evidence of record nor did they provide clear rationale in support of their conclusions reached.  Indeed, these opinions were based on the Veteran's own subjective medical history and without consideration of the complete evidence of record, to include other well-documented risk factors.  Reonal v. Brown, 5 Vet. App. 458 (1993) ("an opinion based upon an inaccurate factual premise has no probative value.").

Due consideration has been given to the Veteran's statements.  However, the Board finds that the statements with regard to risk factors for developing hepatitis C have been inconsistently reported to his healthcare providers and to VA.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Although the Veteran works in the healthcare business, he has not been shown to be an expert with special knowledge and experience of a trained physician in the field of liver disease.  Accordingly, his statements are not competent evidence to establish the etiology of his hepatitis C and any residuals therefrom. 

The Board has also considered the non-medical evidence submitted by the Veteran in support of his claim seeking entitlement to service connection for hepatitis C.  Specifically, the Veteran submitted a November 2005 Board decision concerning a different veteran's claim of entitlement to service connection for hepatitis C.  Although the Board strives for consistency in issuing its decisions, previously issued decisions will be considered binding only with regard to the specific case decided.  38 C.F.R. § 20.1303 (2014).  

Finally, the Board has considered the internet article submitted by the Veteran in June 2012.  The article suggests that the average time of development of cirrhosis from hepatitis C was 28 years after infection with hepatitis C.  The Veteran submitted this article in support of his contention that the severity of his hepatitis C at the time of initial diagnosis demonstrated that it began during his military service.  In a November 2013 supplemental medical opinion, the VA examiner who conducted the March 2011 VA examination reviewed the internet article, which was an excerpt from "The Hepatitis Knowledge Newsletter, vol. 1, issue 4, 6/3/12, edited by F.H.A., MD."  The examiner who provided the supplemental medical opinion noted that the article said, "Piecemeal necrosis is a description of inflammation seen with hepatitis; it does not denote cirrhosis."  The examiner observed that the Veteran's 1995 liver biopsy had shown increased fibrosis and piecemeal necrosis but no cirrhosis.  It was also noted that the article said that "cirrhosis is identified on biopsy when there is extensive bridging fibrosis characterized by distortion of the hepatic architecture and the formation of regenerative nodules."  The examiner observed that the Veteran's 2003 liver biopsy had revealed a presence of cirrhosis at that time.  Finally, it was noted that the article claimed that the mean duration of hepatitis C infection among patients who developed cirrhosis was 20.6 years.  The examiner stated that if the infection was acquired later in life, it may take 30 years for cirrhosis to develop.  However, taking into consideration that the Veteran acquired the infection earlier in life, the examiner explained that "if the Veteran were infected during his time in the military, approximately 1970 (Active Duty from 1968 to1972), he would have developed cirrhosis approximately 33 years later (year of diagnosis of cirrhosis 2003 subtracted from year 1970)."  It was further noted by the examiner that if the Veteran acquired hepatitis C infection in approximately 1987 during his post-service civilian occupation, he would have developed cirrhosis approximately 16 years later.  Accordingly, the examiner found that it was "more rational that the Veteran's infection occurred AFTER military service."  The examiner also reiterated that the Veteran's civilian occupational exposures were more significant than your exposures while in the military for the subsequent development of hepatitis C.  The examiner concluded that the opinions provided in the March 2011 examination report had not changed.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of hepatitis C, status post liver transplantation, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis, is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Service connection for residuals of hepatitis C, status post liver transplantation, to include cirrhosis, hepatocellular carcinoma, spontaneous bacterial peritonitis, ascites, portal hypertension, micronutrient deficiency, and osteoporosis, is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


